Citation Nr: 0415899	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  01-04 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) death pension benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty from January 1945 to December 
1946.  The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That decision granted a waiver of 
$10,000.00 of the calculated debt of $14,878.00.  

A portion of this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The appellant failed to promptly and properly report to 
VA additional income.  Her actions resulted in the creation 
of the overpayment at issue.  

2.  The evidence does not show that the appellant acted in 
bad faith in conjunction with her request for a waiver of 
recovery of the overpayment.  


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA death pension 
benefits is not precluded by a finding of bad faith on the 
part of the appellant.  38 U.S.C.A. § 5302(a) (West 2002); 38 
C.F.R. § 1.965(b) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The notice and duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), are relevant to chapter 51 of 
title 38 of the United States Code and do not apply in waiver 
of overpayment cases which are governed by chapter 53.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

Background 

The record shows that the RO established the appellant's 
entitlement to VA death pension benefits in 1991 and she 
began receiving payment of those benefits at that time.  She 
was advised then and subsequently that she should keep VA 
apprised of any changes in her income.  

The appellant notified the RO in March 1999 that she had 
begun receiving Social Security benefits in February 1999.  A 
Financial Status Report (FSR) dated in April 1999 listed 
total income of $490 per month and total expenses, including 
no rent or mortgage payment, of $500 per month.  In September 
2000, the appellant filed a FSR which listed a net monthly 
income of $680 and monthly expenses, including $350 for rent, 
of $805.  

The RO also received information that the appellant had 
received income which she had not reported to VA.  In July 
2000, the RO took action to terminate the appellant's award 
because of excess income, effective from February 1997.  That 
action created an overpayment in the calculated amount of 
$14,878.00.  The appellant was notified of that action and 
filed a request for a waiver of recovery of the overpayment.  
By a decision in November 2000, the Committee found that 
there was no evidence of fraud, bad faith, or 
misrepresentation, and determined that consideration of the 
factors of equity and good conscience permitted a waiver of 
$10,000.00 of the original debt, leaving a remaining debt of 
$4,878.00.  The appellant filed a notice of disagreement with 
that determination, claiming that collection of the remaining 
debt would cause her undue hardship.  

On further inquiry concerning the addition of rent expense to 
the November 2000 FSR, the appellant disclosed on her VA Form 
9 in May 2001 that she had deeded her house to her son 
because she was unable to keep up with the day to day 
maintenance.  In return, he reportedly let her live in the 
house, paying $350 per month in rent.  She stated that that 
amount barely covered the taxes and insurance for him.  

By a decision in November 2001, the Committee determined that 
the appellant's actions constituted bad faith in dealing with 
VA.  The decision held that, when bad faith is found, waiver 
is precluded by law.  Accordingly, the Committee concluded 
that the entire original debt of $14,878.00 must be 
collected.  

Analysis 

In cases where there is no fraud, misrepresentation, or bad 
faith on the claimant's part with respect to the overpayment 
at issue, waiver of recovery of a debt to VA may be granted 
pursuant to 38 U.S.C.A. § 5302(a) (West 2002).  In such 
cases, the Board must determine whether recovery of the 
indebtedness would be against equity and good conscience, 
thereby permitting waiver under 38 U.S.C.A. § 5302(a) (West 
2002) and 38 C.F.R. §§ 1.963(a), 1.965(a) (2003). 

However, VA law precludes waiver of recovery of collection of 
any indebtedness where any one of the following elements is 
found to exist: (1) fraud, (2) misrepresentation, or (3) bad 
faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  For 
misrepresentation, there must be willful misrepresentation of 
a material fact or willful failure to disclose a material 
fact.  The misrepresentation must be more than non-willful or 
mere inadvertence.  38 C.F.R. §§ 1.962(b), 1.965(b).  "Bad 
faith" refers to "unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense."  38 C.F.R. § 
1.965(b)(2).  Conduct by a claimant undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and with resulting loss to the government is 
required for a showing of bad faith.  Id.; see also Richards 
v. Brown, 9 Vet. App. 255, 257-58 (1996).

First, there is no evidence of fraud, bad faith, or a willful 
misrepresentation of a material fact or willful failure to 
disclose a material fact in conjunction with the creation of 
the overpayment.  Further, the Board notes that the appellant 
has not disagreed with the Committee's determination 
regarding the creation of the overpayment.  The Board 
concludes that the debt was properly created.  

In the November 2001 decision, the Committee found that the 
appellant owed the debt and had some ability to pay.  The 
decision stated, however, that she deliberately worsened her 
financial state.  The Committee held that it saw no reason 
for her actions, other than as an attempt to avoid payment of 
her debt and that such actions constituted bad faith in 
regard to her request for a waiver.  

For a finding of bad faith, the Court stated in Richards that 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, must be shown.  In this case, the 
Committee seems to have found the requisite intent merely by 
finding no other reason for the appellant's actions.  
However, the appellant did provide an explanation for deeding 
her house to her son-that she was unable to keep up with the 
day to day maintenance.  Moreover, on her Form 9 she also 
referred to taxes on the property, which, along with 
maintenance costs, she had not listed as an expense on the 
April 1999 FSR or previous financial reports.  

The Board finds that the appellant has provided a reasonable 
explanation for deeding her house to her son and then 
incurring rent expense for herself.  Moreover, there is no 
direct evidence that she attempted to intentionally deceive 
VA in order to avoid responsibility for a valid debt.  
Therefore, the Board is unable to find that the appellant's 
actions represented bad faith in her dealings with VA.  

Accordingly, the Board concludes that the Committee's 
November 2001 decision that waiver of any amount of the 
original debt was precluded by law and that the entire amount 
of the debt must be reinstated was not justified.  
Accordingly, the Board finds that the Committee's November 
2000 decision remains in force.  That decision waived 
recovery of $10,000.00 of the original overpayment under the 
"equity and good conscience" standard.  

Therefore, the issue on appeal concerns the appellant's 
request for a waiver of recovery of an overpayment in the 
calculated amount of $4,878.00.  


ORDER

Waiver of recovery of an overpayment of VA death pension 
benefits is not precluded by a finding of bad faith on the 
part of the appellant.  To this extent, the appeal is 
allowed.


REMAND

Inasmuch as the Board has found no fraud, bad faith, or 
misrepresentation on the part of the appellant, the Committee 
must again review the appellant's request for a waiver of 
recovery of the remaining overpayment.  

In this regard, the Board believes that the Committee might 
want to request that the appellant provide more detailed 
information concerning the circumstances surrounding the 
transfer of her home to her son and the precise financial 
reasons for doing so.  In particular, the Board believes that 
the Committee might want to investigate whether the appellant 
was paying property taxes on her house, and the amount 
thereof, before she transferred it to her son, in addition to 
any expenses she may have paid for maintenance-both items 
that might tend to explain more fully her financial situation 
both before and after the transfer.  

Therefore, this case is REMANDED to the RO for the following 
action:

The RO should, after obtaining any 
further pertinent evidence deemed 
relevant by the Committee, again consider 
the appellant's request for a waiver of 
recovery of the remaining overpayment in 
the amount of $4,878.00 under the 
"equity and good conscience" standard.  
If action taken remains adverse to her, 
she and her representative should be 
furnished with a supplemental statement 
of the case and should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the appellant 
with due process.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process. This 
claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112)


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



